Citation Nr: 1018015	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
hand disability, also characterized as amputation of the 
fifth digit of the right hand and right arm disability, and 
if so, whether the claim should be granted.

2.  Entitlement to a increased evaluation for hemorrhoids, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in January 1974, from March 
1977 to July 1977, and from June 1979 to September 1981, in 
addition to reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2009, the Veteran and 
his wife offered testimony before the undersigned Veterans 
Law Judge at a Travel Board hearing held at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to a rating in excess of 10 percent 
for hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed rating decisions dated in April 2004 and 
August 2004, service connection was denied for right hand 
disability, variously characterized as amputation of the 
fifth digit of the right hand and right arm disability.

2.  The evidence associated with the claims file subsequent 
to the April 2004 and August 2004 rating decisions does not 
relate to an unestablished fact necessary to substantiate the 
claim; is cumulative and redundant of evidence already of 
record; and/or is not sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for right hand 
disability, variously characterized as amputation of the 
fifth digit of the right hand and right arm disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen the claim of entitlement to 
service connection for right hand/arm disability.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The Court 
further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with all required notice in a 
letter mailed in September 2007, prior to the initial 
adjudication of the claim to reopen.  The letter not only 
informed the appellant of the specific technical meanings of 
"new" and "material," but also informed him of the bases for 
the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.

The Board also notes that service treatment records and 
pertinent VA and private medical records have been obtained.  
Records from the Social Security Administration were sought, 
and a negative response, documented in the claims folder, was 
received from that agency.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence.

Although the veteran has not been afforded a VA examination 
in response to his claim to reopen, VA has no obligation to 
provide such an examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 38 
C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

III.  Analysis

Entitlement to service connection for right arm disability 
was denied in an unappealed August 2004 rating decision, with 
service connection for right fifth finger amputation being 
denied in an April 2004 rating decision.  The RO's April 2004 
decision was based on the determination that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  This claim had been initially denied in 
September 1981 by the RO.  In February 1997, the Board issued 
a decision denying the claim based upon a finding of no new 
and material evidence.  Thereafter, the April 2004 and August 
2004 rating decisions were issued based on the Veteran's 
attempts to reopen the claim filed in March 2003.  These 
matters are essentially the same issue, though they have been 
characterized slightly differently over the years.  

Initially, the RO determined in 1981 that the service medical 
records indicated that the Veteran had undergone amputation 
of the fifth right digit prior to service, and that no 
aggravation occurred in service and no additional disability 
existed that was related to service.  Of record was evidence 
of pre-service amputation.  A January 1974 service treatment 
record showing a burn of the right fifth finger of the right 
hand, resulting in severe contracture.  He was unable to do 
push-ups or chin-ups due to this deformity of the right hand.  
He was declared physically unfit for duty and discharged.  
Thereafter, he did re-enter service in 1977 and again in July 
1979.  In May 1981, he received a physical profile for the 
right hand for loss of the fifth finger secondary to burn.  
The Board affirmed this decision in a January 1984 decision.

In a 1997 decision, the Board determined that new and 
material evidence had not been submitted.  It observed that 
the Veteran had only submitted evidence showing continued 
status post amputation and that a 1996 VA medical opinion was 
speculative and thus even while presumed credible did not 
amount to new and material evidence.  It found no new and 
material evidence that the Veteran's pre-existing finger 
amputation was worsened by active service.  

In April 2004, the RO found no new and material evidence had 
been submitted to show that the right fifth finger amputation 
was related to service.  In August 2004, the RO found that 
there was no current right arm disability, and thus no new 
and material evidence had been submitted.  

Evidence submitted since the April 2004 and August 2004 
rating decisions includes updated VA treatment records and a 
VA examination report unrelated to the right extremity, 
copies of previously considered service treatment records, 
and hearing testimony.  The VA records do not contain 
evidence relevant to this claim.  They do not show any 
medical opinion or other evidence of a relationship between 
any current right fifth finger disability and service.  

After review, the Board finds that the evidence submitted 
since the April and August 2004 decisions is not new and not 
material.  

The medical evidence submitted after the 2004 denials does 
not tend to establish a nexus between service and a current 
right fifth finger amputation disability.  It merely 
continues to show the presence of the amputation disability.  
Additional medical reports received since the prior decision 
at most relate to the Veteran's current condition and do not 
address a nexus to service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Copies of previously considered service treatment records are 
not new and material.

Statements from the Veteran and testimony from the Veteran 
and his wife have been received, but these cannot be 
considered material as to the matter of medical nexus.  
Generally, laypersons are capable of testifying as to 
symptoms, but not as to the proper diagnosis or date of onset 
or cause of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted that, "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Moreover, the Veteran's statements and the testimony are 
similar to statements provided in connection with his prior 
claims.  They are essentially cumulative in nature.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence)

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen this claim.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
hand disability, variously characterized as amputation of the 
fifth digit of the right hand and right arm disability, is 
denied.


REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the Veteran was afforded a VA 
examination in February 2009.  However, the examination does 
not indicate whether the Veteran has anemia or evidence of 
persistent bleeding, factors relevant to a higher rating.  
Thus, new VA examination is necessary to assess the severity 
of the Veteran's service-connected hemorrhoid disability.

The Veteran receives medical care through VA.  VA is required 
to make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, the RO should request all VA medical 
records pertaining to the Veteran that are dated from March 
2009 to the present.  If no such records are available, a 
notation should be included in the claims file indicating as 
such.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
Veteran and request that he identify all 
VA and non-VA sources of treatment for 
his service- connected hemorrhoids.  The 
Veteran should also be asked to provide, 
or authorize VA to obtain, any and all 
private treatment records he identifies 
as pertinent.  The RO or AMC should 
attempt to obtain any private medical 
records for which the Veteran returns a 
completed authorization form.

2.  The RO or AMC should associate with 
the claims file relevant VA medical 
treatment records pertaining to the 
Veteran that are dated from March 2009 to 
the present.  If no such records exist, a 
notation indicating as such should be 
included in the claims file. 

3.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA examination to assess 
the nature and severity of his service-
connected hemorrhoids.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report 
that the claims folder has been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

In particular, the examiner should 
include a discussion as to whether there 
is evidence of persistent bleeding with 
secondary anemia or fissures.  The 
examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


